Case: 10-20260 Document: 00511446120 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 10-20260
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHAEL ELLIS TAYLOR,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-52-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Michael Ellis Taylor appeals from the revocation of his probation. The
Federal Public Defender appointed to represent Taylor has moved for leave to
withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967). Taylor has not filed a response. In revoking Taylor’s probation, the
district court imposed a sentence of 10 months of imprisonment with no
additional term of probation or supervised release. During the pendency of this



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20260 Document: 00511446120 Page: 2 Date Filed: 04/14/2011

                                  No. 10-20260

appeal, Taylor completed his term of imprisonment and has been discharged
from prison.
      This court must examine the basis of its jurisdiction, sua sponte, if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole—some ‘collateral consequence’ of the
conviction—must exist if the suit is to be maintained.” Id. at 7. Because Taylor
has completed the entire sentence imposed for his probation revocation, there is
no case or controversy for us to address. See Spencer, 523 U.S. at 7, 14-18;
United States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999).
      For the foregoing reasons, this appeal is DISMISSED as moot, and
counsel’s motion to withdraw is DENIED as unnecessary.




                                         2